IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-59,104-02


KENNETH WAYNE SKILLERN, Relator

v.

ANGELINA COUNTY DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 23,512 IN THE 217TH JUDICIAL DISTRICT COURT
FROM ANGELINA COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he filed applications for a writ of habeas corpus in
the 217th Judicial District Court of Angelina County on June 7, 2004 and September 28, 2006, that
more than 35 days have elapsed, and that the applications have not yet been forwarded to this Court. 
	In these circumstances, additional facts are needed. The respondent, the District Clerk of 
Angelina County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting copies of timely filed orders that designate issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
nature of the claims asserted in the applications filed by Relator is such that the claims are not
cognizable under Tex. Code Crim. Proc. art. 11.07, § 3; or stating that Relator has not filed 
applications for a writ of habeas corpus in Angelina County. This application for leave to file a writ
of mandamus shall be held in abeyance until the respondent has submitted the appropriate response. 
Such response shall be submitted within 30 days of the date of this order.


Filed: March 28, 2007
Do not publish